Case 2:19-cv-05418-DSF-KS Document 22 Filed 09/10/19 Page 1 of 1 Page ID #:89



 1   CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
 2   Phyl Grace, Esq., SBN 171771
     Russell Handy, Esq., SBN 195058
 3   Dennis Price, Esq., SBN 279082
     8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
 5   phylg@potterhandy.com
 6   Attorneys for Plaintiff, CHRIS LANGER
 7                             UNITED STATES DISTRICT COURT
 8                            CENTRAL DISTRICT OF CALIFORNIA

 9   CHRIS LANGER,                            )      Case No.: 2:19-CV-05418-DSF-KS
                                              )
10             Plaintiff,                     )
                                              )      NOTICE OF SETTLEMENT AND
11     v.                                     )      REQUEST TO VACATE ALL
     UNLIMITED, LIMITED LIABILTY              )      CURRENTLY SET DATES
     COMPANY, a California Limited Liability ))
12
     Company;
13   JOHN O'GROATS, INC., a California        )
     Corporation; and Does 1-10,              )
14                                            )
               Defendants,                    )
15                                            )
                                              )
16
17          The plaintiff hereby notifies the court that a global settlement has been reached in
18   the above-captioned case and the parties would like to avoid any additional expense,
19   and to further the interests of judicial economy.
20          The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
21   dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all
22   parties will be filed within 60 days.
23
                                       CENTER FOR DISABILITY ACCESS
24
25   Dated: September 09, 2019         /s/ Amanda Lockhart Seabock
26                                     Amanda Lockhart Seabock
                                       Attorney for Plaintiff
27
28


     Notice of Settlement             -1-                2:19-CV-05418-DSF-KS
